DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 3/17/2021 is acknowledged.
Applicant’s election without traverse of Formula II as the species in the reply filed on 3/17/2021 is acknowledged.
Claims 3-5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (WO 2009/157334A1).
Regarding claim 1
Shimizu teaches an electroless tin plating bath comprising (a) tin ions; (b) at least one complexing agent selected from the group consisting of pyrophosphate ions, linear polyphosphate ions, and cyclic polyphosphate ions; or (c) at least one stabilizing additive selected from the group consisting of nitrogen-containing organic thiol compounds and nitrogen containing organic disulfide compounds; and (d) titanium (III) ions as a reducing agent suitable to reduce the tin ions  (claims 1, 3-5 and 12).
Compounds (b) and (c) are selected from long list. However, the selection of these compounds is seen as obvious absent any evidence of new or unexpected results.
Regarding claim 9
Shimizu teaches that the complexing agent may be used in amounts of 1 g/L to 500 g/L (paragraph 0038). As such the amount of the reference overlaps with the claimed amount, and  the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Regarding claim 10
Shimizu teaches that the organic sulfur compound (i.e. the stabilizing additive) may be used in amounts of preferably 5 to 1,000 ppm (paragraph 0035). As such the amount of the reference overlaps with the claimed amount, and  the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 11
Shimizu does not require the presence of any organophosphorus compounds, and as such meets the essentially free therefrom limitation.
Regarding claim 12
Shimizu teaches examples with a pH of 6.5, although this does not overlap with the claimed range, it is not so different that the skilled artisan would expected a difference in properties, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 13
This only further limits the claim when a mixture of complexing agents is used.

Allowable Subject Matter
Claim 2 and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the tin plating art does teach the use of the specific compounds, these compounds are used in electroplating, a different process than electroless plating, and there is no suggestion or motivation to use these compounds taught in the electroplating art in an electroless plating solution in combination with the other limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734